Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1, 4-9, 11-12, 14-18 and 20-21 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1, 4-9, and 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the cover including an opening through which the cable can pass while the electrical device is positioned outside of the interior space and the cover is in the closed position, and the cover further including a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 1. 
Regarding claim 12,14-18, and 20-21, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the cover including an opening through which the cable can pass while the electrical device is positioned outside of the interior space and the cover is in the closed position, and the cover further including a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 12. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lanni (US 8785773 B1) Lay (US 8485718 B2) and Dahlberg (US 2004/0160129 A1)
Lanni discloses outlet extension cord in a cover box.
Lay discloses a extension cord in a cover box.
Dahlberg discloses an extension cord with a cover box device.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " the cover including an opening through which the cable can pass while the electrical device is positioned outside of the interior space and the cover is in the closed position, and the cover further including a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " the cover including an opening through which the cable can pass while the electrical device is positioned outside of the interior space and the cover is in the closed position, and the cover further including a secondary cover for selectively closing the opening of the cover " in combination with the remaining limitations of the claim 12.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848